PER CURIAM.
Appellant raises two issues in regard to the revocation of his probation. We affirm on the first issue without further discussion. We reverse the trial court’s sentence of ten days in county jail followed by six months of community control. As the state properly concedes, this sentence constitutes a departure sentence in the instant case for which written reasons must be given. State v. Davis, 630 So.2d 1059, 1060 (Fla.1994). “As there is no indication from the record that the trial court considered this sentence to be *353a departure sentence, the trial court may, on remand, consider whether a departure sentence is appropriate, and if so, set forth valid reasons for departure.” Lee v. State, 677 So.2d 41, 43 (Fla. 1st DCA 1996); Kelly v. State, 616 So.2d 100 (Fla. 1st DCA 1993). The cause is not required to be transferred to another judge on remand. Accordingly, the instant case is affirmed in part, reversed in part, and remanded for proceedings consistent with this opinion.
MINER, WEBSTER and LAWRENCE, JJ., concur.